Citation Nr: 1548339	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  08-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and personality disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 16, 1980 to August 19, 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and May 2008 rating decisions by Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an April 2012 decision, the Board denied the Veteran's claim seeking entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  Subsequently, the Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  In a November 2012 Order, the Court granted a Joint Motion for Remand (Joint Motion), which remanded the issue to the Board for compliance with the Joint Motion.

In October 2013, the Board remanded this matter for further evidentiary development and to provide the Veteran with a copy of the January 2011 VA examination report.  Although the RO has substantially complied with the directives of the Board's October 2013 remand, the Board finds that there is a further duty to assist the Veteran in substantiating her claim on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).


REMAND

After reviewing the evidence of record, the Board finds there is a further duty to assist the Veteran in substantiating her claim on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  Additional Evidence 

In a September 2013 statement, the Veteran's representative noted that the Veteran was treated for her psychiatric disabilities at Baptist Medical Center Montclair in Birmingham, Alabama.  When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this regard, under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1); see 38 C.F.R. § 3.159(c)(1).  

The RO previously attempted to procure these records by requesting that the Veteran provide her authorization and consent to release these records to VA.  Specifically, in October 2013, the Board remanded this matter and instructed the RO to "take all appropriate action necessary to obtain and associate with the claims file all treatment records from Montclair Hospital located in Birmingham, Alabama, since the Veteran's discharge from service, from August 1980 to present."  In January 2015,  the RO notified the Veteran that she needed to complete an Authorization and Consent to Release Information to the VA (VA Form 21-4142) which would allow the RO to obtain pertinent evidence from the this healthcare provider.  The Veteran did not respond to this request.  Nevertheless, as these records may help the Veteran substantiate her claim, the Board will allow the Veteran one final opportunity to provide VA with the appropriate authorization and consent to obtain these medical records.  The Board reminds the Veteran that VA's duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

B.  Supplemental Medical Opinion

In January 2011, the Veteran underwent a VA examination of her psychiatric disorders.  After reviewing the evidence of record and examining the Veteran, the VA examiner diagnosed the Veteran as having PTSD, major depressive disorder, and personality disorder, not otherwise specified.  Thereafter, the examiner opined that it was "less likely as not" that the Veteran's diagnosed psychiatric disorders had their onset during her military service or were related in any other way to her active duty service.  The examiner reasoned that all available evidence indicated that the Veteran experienced a series of severe psychosocial stressors, including multiple traumas of being raped, robbed, and beaten, but that these stressors occurred after the Veteran was discharged from military service.  The examiner also indicated that there was no record of psychiatric diagnosis or treatment that pre-dated these stressors.  The examiner opined that "[t]he severity of these stressors is far in excess of the severity of her inservice stressor, and the content of some of her current symptoms (e.g., nightmares of being raped, hypersensitivity to cues of threat) is directly related to these post-military stressors."  Thereafter, the examiner stated the following:

Etiology of depression is most likely the same etiology of PTSD and compounded by effects of medical problems and ongoing psychosocial stressors.  Personality disturbance was probably exacerbated by severe stressors and in turn exacerbates Axis I conditions.   

The examiner concluded that there was no evidence in the Veteran's medical records, test results, or clinical presentation during the examination to indicate that any of these psychiatric disorders had their onset during military service or were caused by anything that happened during her military service.

In an August 2015 appellate brief, the Veteran's representative argued that the January 2011 VA examiner incorrectly stated that there was no evidence indicating that the Veteran's psychiatric disorders had their onset during service.  The representative asserted that the VA examiner's statement was directly contradicted by a September 2004 treatment record which diagnosed the Veteran with a "mood disorder secondary to medical condition of flat foot."   The representative also asserted that the VA examiner's statement was contradicted by numerous lay statements in the record which demonstrated that the Veteran initially became depressed during service as a result of her nonservice-connected bilateral congenital foot disorder.  The representative argued that a September 2014 statement from Mr. D. L., whom the Veteran knew prior to and following her military service, corroborated that she told him about difficulties with her feet when she was discharged from military service and that she became depressed and could not complete her military training.  According to the representative, Mr. L. noted that he personally witnessed numerous changes in the Veteran's behavior after she returned from active military service.  The representative argued that this evidence not only corroborated the Veteran's statements concerning the onset of her depression, but also provided evidence that her condition existed during and immediately following her discharge from military service.  The representative requested that VA obtain a supplemental medical opinion from the January 2011 VA examiner reconciling that medical opinion with the contradictory evidence of record.  

Additionally, the Veteran's representative argued that the January 2011 VA examiner used ambiguous language regarding the aggravation of the Veteran's depression.  Specifically, the representative pointed out that the VA examiner included foot pain among the Veteran's "significant non-psychiatric illnesses."  The representative observed that the VA examiner later stated the Veteran's depression is "compounded by effects of medical problems and ongoing psychosocial stressors."  The representative argued that the VA examiner's opinion suggested that the Veteran's depression was compounded by her medical problems, which included her nonservice-connected bilateral foot condition.  The representative further asserted, "If [the Veteran's] depression was on any way aggravated or exacerbated by a condition or circumstance which resulted from her military service, then she would be entitled to service connection for her depression."  The representative requested that VA obtain a supplemental medical opinion from the January 2011 VA examiner addressing whether the Veteran's foot condition which began during her military service caused or aggravated her depression.

Although the Veteran has nonservice-connected bilateral congenital pes planus, the Board observes that she was unable to meet the medical requirements for enlistment and was discharged from military service as a result thereof.  The Veteran and her representative have asserted that her depression is related to being found unfit for active duty as a result of her bilateral congenital pes planus.

Under these circumstances, the RO must obtain a supplemental medical opinion from the VA examiner who conducted the January 2011 VA psychiatric examination.  If the January 2011 VA examiner is unavailable, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  After reviewing the evidence of record, including the Veteran's lay statements and the statements of Mr. L., the VA examiner must reconcile the January 2011 VA medical opinion with the contradictory evidence of record, to include the contentions of the Veteran's representative, summarized as follows:

The January 2011 VA examiner incorrectly stated that there was no evidence to indicate that the Veteran's psychiatric disorders had their onset during service.  The VA examiner's statement directly contradicted not only a September 2004 record which diagnosed the Veteran with a "mood disorder secondary to medical condition of flat foot," but also numerous lay statements in the record which demonstrated that the Veteran initially became depressed during service.  A September 2014 statement from Mr. D. L., whom the Veteran knew prior to and following her military service, corroborated that she told him about the difficulties with her feet when she was discharged from military service and that she became depressed and could not complete her military training.  Mr. L. noted that he personally witnessed numerous changes in the Veteran's behavior after she returned from active military service.  This evidence not only corroborated the Veteran's statements concerning the onset of her depression, but also provided evidence that her condition existed during and immediately following her discharge from military service.

After considering these statements, the examiner must indicate whether any of these assertions changes the medical opinion provided by the VA examiner in January 2011.  If the January 2011 VA medical opinion remains unchanged, the VA examiner must explain why this is the case.

Thereafter, the VA examiner must review the evidence of record and provide an opinion addressing whether any of the Veteran's previously or currently diagnosed psychiatric disorders, to include PTSD, major depressive disorder, and personality disorder, not otherwise specified, are related to her military service, including her documented bilateral congenital pes planus which resulted in her discharge from military service for being found unfit for active duty.  The VA examiner must provide complete rationale in support of all medical conclusions reached.

C.  Supplemental Statement of the Case

In September 2014, the Veteran's representative submitted a lay statement from Mr. D. L. in support of the Veteran's psychiatric claim on appeal.  Subsequently, in April 2015, the RO issued its most recent SSOC.  However, the RO's SSOC did not address or consider Mr. L.'s lay statement.

In an April 29, 2015 "Response to April 1, 2015 SSOC," the Veteran's representative indicated that this lay statement "corroborated that, when [the Veteran] was discharged from service, she told [Mr. L.] about the difficulties with her feet and how she became depressed that she could not complete training."  The Veteran's representative also indicated that Mr. L. "personally witnessed numerous changes in [the Veteran's] behavior after she returned from service . . . [which] not only corroborates [the Veteran's] statements concerning the onset of her depression, but also because it provides additional evidence that her condition existed during and immediately following her discharge from service."   

Given that the Veteran has not submitted a waiver of RO consideration of this additional evidence, the RO must review the additional evidence received and issue another SSOC which considers Mr. L.'s lay statements.  38 C.F.R. §§ 19.31, 20.1304 (2015).

On May 16, 2015, the Board issued a letter which notified the Veteran that it had received her claims file and had placed her appeal on its docket.  According to the Veteran's representative, the Veteran was never properly notified that her file was transferred to the Board or that she had a time limit for filing additional evidence.  The representative stated that VA failed to provide any notice regarding certification and that the Veteran was entitled to such notice.  Once the above actions have been completed, and if this matter is returned to the Board, the Veteran must be provided proper notification regarding the certification of her appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her psychiatric claim on appeal, including medical records from Baptist Medical Center Montclair in Birmingham, Alabama.  Based on the response received, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  
  
When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  The Board reminds the Veteran that VA's duty to assist is not a one-way street.  See Wood, 1 Vet. App. at 193.   

2.  The RO must obtain a supplemental medical opinion from the VA examiner who conducted the January 2011 VA psychiatric examination.  If the January 2011 VA examiner is unavailable, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  A copy of the claims file and all electronic records must be made available to the examiner and the examiner must indicate that these records have been reviewed.

After reviewing the evidence of record, including the Veteran's lay statements and the statements of Mr. L., the VA examiner must reconcile the January 2011 VA medical opinion with the contradictory evidence of record, to include the contentions of the Veteran's representative, summarized as follows:

The January 2011 VA examiner incorrectly stated that there was no evidence to indicate that the Veteran's psychiatric disorders had their onset during service.  The VA examiner's statement directly contradicted not only a September 2004 record which diagnosed the Veteran with a "mood disorder secondary to medical condition of flat foot," but also numerous lay statements in the record which demonstrated that the Veteran initially became depressed during service.  A September 2014 statement from Mr. D. L., whom the Veteran knew prior to and following her military service, corroborated that she told him about the difficulties with her feet when she was discharged from military service and that she became depressed and could not complete her military training.  Mr. L. noted that he personally witnessed numerous changes in the Veteran's behavior after she returned from active military service.  This evidence not only corroborated the Veteran's statements concerning the onset of her depression, but also provided evidence that her condition existed during and immediately following her discharge from military service.

After considering these statements, the examiner must indicate whether any of these assertions changes the medical opinion provided by the VA examiner in January 2011.  If the January 2011 VA medical opinion remains unchanged, the VA examiner must explain why this is the case.

Thereafter, the VA examiner must review the evidence of record and provide an opinion addressing whether any of the Veteran's previously or currently diagnosed psychiatric disorders, to include PTSD, major depressive disorder, and personality disorder, not otherwise specified, are related to her military service, including her documented bilateral congenital pes planus which resulted in her discharge from military service for being found unfit for active duty.  

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  If an examination is deemed necessary, the RO must notify the Veteran that it is her responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The supplemental medical opinion must be reviewed to ensure complete compliance with the directives of this remand.  If the opinion is deficient in any manner, the RO must implement corrective procedures.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  In doing so, the RO must consider the lay statements of Mr. L. in support of the Veteran's claim.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  The Veteran must be provided proper notification regarding the certification of her appeal to the Board.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

